'Per Curiam.
In this case a motion of the defendant in error to strike the bill of exceptions from the record and to dismiss the proceedings in error has been submitted. The ground of the motion is that the bill of exceptions was not presented to the court or judge for allowance, or allowed within the time required by law. The judgment was rendered October 8, 1917, the motion for a new trial was denied November 20; 1917, and the bill of exceptions was presented for allowance and allowed February 27, 1918. On February 15, 1918, an order was filed giving the plaintiff in error (defendant below) until February 28, 1918, to present the bill for allowance. No other order was made granting an extension of time for the presentation of the bill. Section 4595, Comp. Stat. 1910, as amended and re-'enacted by Section 1, Chapter 70, Session Daws 1917, provides as follows:
“The party objecting to the decision must except at the time the decision is made, and shall have sixty days from *213and after the date of the judgment, decree, or final order in the case within which to reduce the exception to writing and present the same to the court or judge for allowance. If within said sixty days the party excepting shall make it satisfactorily to appear to the court or judge authorized to allow the bill of exceptions that the party will be unavoidably prevented from presenting the bill within said time, the court or judge by written order may extend said time, but not to exceed sixty additional days.”
^n this case the bill of exceptions was not presented for allowance until ninety-nine days after the motion for a new trial was denied. No order for an extension of time for the presentation of the bill was procured until eighty-seven days after the denial of the motion for a new trial. By the statute the party excepting has sixty days after the date of the final order, which in this case was the date of the denial of the motion for a new trial, within which to present his bill of exceptions. He has that time as a matter of right, and without any order of the court or judge. The court or judge is authorized to grant further time, not exceeding sixty additional days, by written order made within the sixty days allowed by the statute in all cases, upon a satisfactory showing that the party will be unavoidably prevented from presenting the bill within sixty days from the date of the final order. In the case at bar the order giving further time for the presentation of the bill was not made until eighty-seven days after the ruling on the motion for a new 'trial and was ineffectual to extend the time. The bill of exceptions not having been presented for allowance within the time required by the statute must be stricken from the record; and as the only error assigned in the petition in error is the overruling of the motion for a new trial, which motion must be included in the bill of exceptions and cannot otherwise be presented to this court for review, and the bill being stricken from the record, nothing remains for this court to consider. It follows that the proceedings in error must be dismissed, and it is so ordered. Dismissed.